1 Reported in 279 N.W. 265.
Plaintiff commenced this action to recover damages for personal injuries and appeals from a judgment entered after a verdict was returned in favor of the defendants.
Defendants own and operate a truck used for the purpose of hauling milk from various farms situated in the vicinity of Anoka, Minnesota. Plaintiff alleged that she was injured by reason of the negligence of the defendant Gerald Gallagher in backing the truck against her while he was in the yard of the farm owned by her and her husband. Defendants answered denying the averments of negligence and alleging the defense of contributory negligence. The jury's verdict was: "We, the jury in the above entitled action, find for the defendants not guilty of negligence."
The evidence presented clear-cut fact issues for the jury's determination, and there is ample support for the conclusion reached. Errors assigned are so clearly without merit that no useful purpose will be served by a detailed recital and discussion of the evidence. Under the circumstances, the verdict settled the matter.
Affirmed. *Page 661